DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a) because replacement Figure 2B is primarily directed to processes not germane to the claims.  The examiner suggests a new figure which illustrates essentially the final runway drawing with the stacking angles.  No new matter should be entered.  Applicant has referred to an attached drawing sheet; however, no such sheet has been provided.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin” in claim 1 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The intended scope with regard to the thickness dimension of the top cement layer is unclear.
The last line of claim 1 includes the recitation, “wherein the loose aggregate bed has a cementitious surface.”  This appears to be redundant to the recitations of steps b and c.  It is unclear how this further limits the claim or if some additional feature is intended.
Claims 2 and 4-9 are rejected because of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Säthre et al. (WO 2006/068490) in view of Schirtzinger (U.S. Patent 3,066,896).
Säthre discloses covering an area with foamed glass bodies (17) and pouring liquid cement there over (Figure 2, for example).  The cement layer appears to be within the scope of “thin”; the differing sizes and shapes shown in Figure 2 meet the recitation of “irregular”; the open spaces between the bodies meets the recitation of “open porosity”; and the foamed glass bodies appear to occupy at least 85 volume percent of the loose aggregate bed.  The cement is cured to define a top cement layer (18).  Säthre discloses the finished structure to optionally be pavement;  but does not teach the crushing step.  Schirtzinger discloses crushing foamed glass bodies (Figure 15) in an area adjacent a runway (4, 5, 6, 7, 8, 9, 10) with an oncoming aircraft (column 5, lines 23-31, for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the bed and covering of Säthre for the purpose of Schirtzinger since Schirtzinger teaches foamed glass to be a suitable application of this type of product.  Because the product of Säthre is the same as claimed, the manner of crushing failure would naturally be the same.
Regarding claims 2 and 11, each of Säthre and Schirtzinger illustrate more than 90 volume percent foamed glass bodies.  Additionally, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used any volume percent deemed best suited to its intended application.
Schirtzinger teaches the strength and density of claims 5 and 14 (column 9, lines 38-41) and teaches that one skilled may configure the material in an alternative manner.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the strength in the manner of claims 4 and 13, respectively, in order to suit a particular application.
Regarding claim 6, because cement is naturally brittle and because it covers the foamed glass, which would also crush, the crushing of both layers is inherent.
Regarding claim 7, given the composition of foamed glass bodies and cement, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have premixed some in order to, for example, obtain some stability prior to overlaying the aggregate bed.  
Regarding claim 8, neither Säthre nor Schirtzinger includes additional additive materials.
Regarding claim 9, at least some of the bodies of Säthre intersect as claimed; thereby meeting claim recitations.
At least some of the bodies of Säthre appear to have aspect ratios as claimed in claims 10 and 17.  Further, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used any aspect ratio deemed best suited to functioning for its intended purpose.
Schirtzinger is positioned in the manner of claim 15.  Given the use of Säthre for the function of Schirtzinger, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have positioned Säthre in that same manner.
Claim 16 is deemed to inherently be met since contouring is a standard step in each of the applications discussed by Säthre, as well as in runways.  Additionally, the examiner takes Official notice that it is common to contour a concrete surface (by troweling, for example) is order to obtain a level upper surface.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Säthre with a contoured surface.

Claims 1, 2 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (U.S. Patent 3,066,896) in view of Säthre et al. (WO 2006/068490), as applied above.
Schirtzinger discloses filling an excavation (49) positioned adjacent a runway (4, 5, 6, 7, 8, 9, 10) with foamed glass aggregate bodies (Figure 15) which are prevented from moving relative to one another, since they are within solid blocks (50).  The purpose of the invention is for an aircraft (16, 17, for example) to be moved thereover such that a portion of the bed is crushed (column 5, lines 23-31, for example).  Schirtzinger leaves the decision regarding the foamed glass aggregate material to one skilled in the art (column 9, lines 22-23).  Säthre teaches the configuration discussed above for use in civil engineering applications.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the foamed glass blocks of Schirtzinger with the material of Säthre in order to obtain a suitable safety system.  

Response to Arguments
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive.  The rejections have been modified to address the claim amendments.  
Regarding the drawing objection, applicant has referred to an attached drawing sheet; however, no such sheet has been provided.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671